DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to communications/ amendments filed on 04/21/2021.
Claims 1, 9, 17, 21, 23 and 26 have been amended, claims 1, 9 and 17 being independent.
Claims 3-4, 11-12, 19 and 22 were previously cancelled. There are no new claims.
Claims 1-2, 5-10, 13-18, 20-21 and 23-26 are presented for examination. 
Claims 1-2, 5-10, 13-18, 20-21 and 23-26 remain pending in this application.

Response to arguments regarding 35 U.S.C. §103 Rejections
Applicant’s arguments with respect to Claim Rejections- 35 USC §103 (see page 9-12 of REMARKS, filed 04/21/2021)  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Response to arguments regarding Claim Objections
In the non-final office Action mailed on 01/26/2021, claim 21 was objected to under 37 CFR 1.75 as being a substantial duplicate of claim 8. In the response filed on 04/21/2021, applicant amends the claim to obviate the objection. These amendments are acceptable, and as a result, the respective claim objection made in the non-final Office Action mailed 01/26/2021 has been withdrawn.

Claim Objections
Claims 24-25 are objected to because of the following informalities:
Dependent claims 24-25 were newly added with the previous amendment (RCE, filed on 11/20/2020). The applicant then filed a subsequent amendment (current amendment filed on 04/21/2021). If applicant files a subsequent amendment, applicant must use the status identifier (previously presented) if the claims are not being amended, or (currently amended) if the claims are being amended, in the subsequent amendment (see MPEP: 714.II.C). Designation of “(New)” status to claims 24-25 in the current amendment is therefore inappropriate.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence in the application indicating obviousness or nonobviousness.

Claim(s) 1, 5, 7, 9, 13, 15, 17, 20-21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hearn et al. (hereinafter, Hearn, US 20170090987 A1) in view of Cziva et al. .

Regarding claim 1, Hearn discloses a method comprising:
receiving, from a virtual network function within a service function chain, resource usage data (see [0020]; also see [0011]-[0014]; any suitable telemetry data, such as current CPU cache usage, current memory bandwidth use, may be provided and collected by any suitable entity); 
determining whether the resource usage data has surpassed a threshold to yield a determination (see [0107]; when an aggregate used bandwidth of the plurality of processors is above a particular threshold, optimization of overall bandwidth is performed; determining that aggregate used bandwidth is above a particular threshold corresponds to determining whether the resource usage data has surpassed a threshold; also see [0022], [0064], and [0113]); and 
when the determination indicates that the threshold is met (see [0107]; optimization is performed when an aggregate used bandwidth is above a threshold implies that the threshold is met), selecting a new location in a network (see [0076]; As one example of an optimization that could be made, module 212 may select a particular platform 102 and/or particular elements of platform logic 110 for a workload or the instantiation of a virtual machine 132, a VNF 134, or SFC 136 based on optimizing performance for that element or for the datacenter as a whole) from a pool of network functions (see Fig.1:134/ 136; also see [0014] and [0035]; Virtual Network Functions VNFs 134 and/or SFC 136 which is a group of VNFs 134 correspond to a pool of network functions), and migrating the container to the new location within the network (see [0076]; migration of a workload or virtual machine 132, VNF 134, or SFC 136 from one platform (e.g., 102a) to another platform (e.g., 102b) to improve performance for the particular element migrated or for the datacenter as a whole; also see [0054]-[0056]; the optimization of resource usage may involve reconfiguring a platform, or may involve a different platform, e.g., a to yield a modified version of the service function chain (see [0014] and [0035]; since VNFs from one platform are migrated to another/ selected platform in order to achieve a local and/or global optimization point, and since SFC define a group of VNFs organized as a chain to perform a series of operations, it would be obvious that migrating a VNF yields a modified version of the service function chain whose VNFs have been migrated to a new location within the network),
wherein,
	the existing service function chain is modified to yield a modified version of the service function chain by maintaining the plurality of functions (see [0117]; workload may comprise a service function chain or a virtual network function and directing the placement of the workload onto the selected platform may include migrating the service function chain or virtual network function from a first platform of the plurality of platforms to the selected platform; examiner articulates that migrating a virtual network function within a SFC from a first platform of the plurality of platforms to the selected platform modifies the SFC but maintains the plurality of functions), maintaining or changing the order of the plurality of functions (see [0117]; also see [0014] and [0035]; since VNFs from one platform are migrated to another/ selected platform in order to achieve a local and/or global optimization point, and since SFC define a group (ordered list) of network services/ VNFs organized as a chain to perform a series of operations, it would be obvious that migrating a VNF yields a modified version of the service function chain with either same order (maintaining order of functions), or new/ changed order of , and changing a location in the network on which a respective virtual network function within the service function chain runs (see [0014]-[0016] and [0117]; since VNFs from one platform are migrated to another/ selected platform in order to achieve a local and/or global optimization point, it would be obvious that migrating a VNF yields a modified version of the service function chain whose VNFs have been migrated to a new location within the network) 
Although Hearn discloses the existing service function chain data including a plurality of functions and an order of the plurality of functions (see [0035]; Service function chaining may provide the ability to define an ordered list of network services such as firewalls, load balancers that are stitched together in the network to create a service chain with a group of VNFs), Hearn does not explicitly disclose receiving existing service function chain data associated with an existing service function chain. In addition, although Hearn discloses containers at [0059] and at [0065], Hearn does not explicitly disclose that virtual network function are operating in such a container and at a container orchestration layer. Hearn also does not disclose that the threshold is based on a usage-based policy, another policy, or a service level agreement. Furthermore, although as set forth above, Hearn discloses the existing service function chain is modified to yield a modified version of the service function chain (see [0014]-[0016] and [0117]), Hearn does not explicitly disclose the order of the plurality of functions is changed based on at least a determination that the existing service function chain data does not have to take a certain path, wherein maintaining the order of the plurality of functions includes dropping a function from the plurality of functions and replacing the function with a new function.
However, Cziva discloses receiving, from a virtual network function operating in a container within a service function chain, and at a container orchestration layer, resource usage data (see 2nd col. on page 418, lines 1-13; continuously collecting health status of hosts and network functions corresponds to receiving resource usage data from a VNF; also see last 2 paragraphs of section II on page 416; also see NFs forming a service function chain within Docker container in GLANF server in Fig.1 on page 416; container-based virtualization using Docker indicates VNF are operating in a container within a SFC and at a container orchestration layer;); and
selecting a new location in a network from a pool of containerized network functions (see 1st paragraph of col.2 on page 418; the manager selects a suitable host with the most available resources and communicates with the host’s GLANF Agent to retrieve and start the requested NF from the container repository), and migrating the container to the new location within the network (see 2nd paragraph of col.2 on page 418; the Manager can use different placement algorithms for the NFs in order to reduce the latency and workload of a specific machine, plan for future demand and capacity requirements based on already deployed network functions, or handle faults by transparently migrating the network function to a different server).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Cziva with Hearn to select a new location in a network from a pool of containerized network functions and migrating the container to the new location within the network.
One of ordinary skill in the art would have been motivated to exploit containers, offering a significantly more lightweight solution for network functions (see Cziva: 3rd para, of section II).
Although, and as set forth above, Hearn discloses the existing service function chain data including a plurality of functions and an order of the plurality of functions (see [0035]), Hearn (modified by Cziva) does not explicitly disclose receiving existing service function chain data associated with an existing service function chain. Hearn (modified by Cziva) also does not disclose that the threshold is based on a usage-based policy, another policy, or a service level agreement. Furthermore, although as set forth above, Hearn discloses the existing service function chain is modified to yield a modified version of the service function chain (see [0014]-[0016] and [0117]), Hearn (modified by Cziva) does not explicitly disclose the order of the plurality of functions is changed based on at least a determination that the existing service function chain data does not have to take a certain path, wherein maintaining the order of the plurality of functions includes dropping a function from the plurality of functions and replacing the function with a new function.
the threshold based on a usage-based policy, another policy, or a service level agreement (see [0011]-[0012]; also see [0088]; also see [0131]-[0135]; administrators/ users can specify the bounds on the metrics to enforce the service level agreements (SLA) for the service; The service instance is considered to be normal if all the metrics are within the min and the max SL specified for the service instance and the container the service instance is running in. If any of the metrics is below the min or above the max SL, the service may be deemed to be in anomalous state and real time anomaly resolution will be initiated).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ahad with Hearn and Cziva so that the threshold is based on a usage-based policy, another policy, or a service level agreement.
One of ordinary skill in the art would have been motivated so that the anomaly detection and resolution component (ADRC) will utilize a policy engine to attempt to resolve the anomaly based on the policies. (See Ahad: [0080]).
Although, and as set forth above, Hearn discloses the existing service function chain data including a plurality of functions and an order of the plurality of functions (see [0035]), Hearn (modified by Cziva and Ahad) does not explicitly disclose receiving existing service function chain data associated with an existing service function chain. Furthermore, although as set forth above, Hearn discloses the existing service function chain is modified to yield a modified version of the service function chain (see [0014]-[0016] and [0117]), Hearn (modified by Cziva and Ahad) does not explicitly disclose the order of the plurality of functions is changed based on at least a determination that the existing service function chain data does not have to take a certain path, wherein maintaining the order of the plurality of functions includes dropping a function from the plurality of functions and replacing the function with a new function.
Turner discloses receiving existing service function chain data associated with an existing service function chain, the existing service function chain data including a plurality of functions and an order of the plurality of functions (see [0019]-[0020] in view of Fig.1; a process combines input metadata can include information regarding a reason for a specific ordering of service function boxes for application to communications between EPGs including at least one endpoint; also see [0057] in view of Fig.3:320; metadata 320 can be added for association with the composite network policy represented by the resultant graph 316).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Turner with Hearn, Cziva and Ahad to receive existing service function chain data associated with an existing service function chain, the existing service function chain data including a plurality of functions and an order of the plurality of functions.
One of ordinary skill in the art would have been motivated to be able to check whether adding a specific service function box to a given service chain would violate first type service chain constraints given by input policy graphs that are being composed together (See Turner: last 3 lines of [0047]).
Although as set forth above, Hearn discloses the existing service function chain is modified to yield a modified version of the service function chain (see [0014]-[0016] and [0117]), Hearn (modified by Cziva, Ahad and Turner) does not explicitly disclose the order of the plurality of functions is changed based on at least a determination that the existing service function chain data does not have to take a certain path, wherein maintaining the order of the plurality of functions includes dropping a function from the plurality of functions and replacing the function with a new function.
Connor teaches maintaining or changing the order of the plurality of functions (see [0046]-[0049] in view of Fig.5:516; service functions are arranged into one or more service function chains), the order of the plurality of functions is changed (see Fig.5:516) based on at least a determination that the existing service function chain data does not have to take a certain path (see [0048] in view of Fig.5:510; the network controller 108 may determine the encryption service function may be performed in parallel with one or more other service functions, such as a DPI service function and/or an IPS service function; also see [0021]; Certain service functions, such as DPI or IDS, may not require being performed on the critical path of the service function chain. In other words, certain service functions of the service function chain may not depend on other service functions of the service function chain. Therefore, the independent service functions may be performed concurrently (i.e., in parallel) with one or more of the other service functions of the service function chain… Further, due to the service function chain being created in VMs, the service functions of the service chain and their order therein can be altered dynamically).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Connor with Hearn, Cziva, Ahad and Turner to maintain or change the order of the plurality of functions, where the order of the plurality of functions is changed based on at least a determination that the existing service function chain data does not have to take a certain path.
One of ordinary skill in the art would have been motivated so that the network controller can add a service function to the service function chain based on the alert, and/or to reduce the overall latency associated with all of the service functions of the service function chain (Connor: [0021]).
Hearn (modified by Cziva, Ahad, Turner and Connor) does not explicitly disclose wherein maintaining the order of the plurality of functions includes dropping a function from the plurality of functions and replacing the function with a new function.
Boucadair discloses wherein maintaining the order of the plurality of functions includes dropping a function from the plurality of functions and replacing the function with a new function (see [0053]-[0056]; selecting SF functions to replace faulty SF functions within a given chain; also see [0189]-[0202] in view of [0023]; a DIAG_REQ( ) message is sent, including as its destination address the IP address (Service_Function_Service_Locator) of the node associated with the SF function, by the policy decision point (PDP) to diagnose the Chain_1 SFC… If the destination address of the DIAG_REQ( ) message is not reachable (indicating that the SF function in question is not reachable at the address identified by Service_Function_Service_Locator), or if the diagnostic operation fails (e.g. because of insufficient resources within the destination node) the PDP receives an error message… The PDP can updating the SFCs so as to remove the Service_Function_Service_Locator in question from its policy tables and so as to switch traffic over to other locations (i.e. other Service_Function_Service_Locator addresses) in order to invoke the same SF function; the examiner articulates that updating the SFC so as to remove/ replace the unreachable/ faulty SF function in question corresponds to dropping a function from the plurality of functions; the examiner also articulates that updating the SFCs so as to switch traffic over to other locations (i.e. other Service_Function_Service_Locator addresses) in order to invoke the same SF function corresponds to replacing the function with a new function; the examiner also articulates that by removing the unreachable/ faulty SF function and by switch traffic over to other locations (i.e. other Service_Function_Service_Locator addresses) in order to invoke the same SF function, the order of the plurality of functions is maintained).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Boucadair with Hearn, Cziva, Ahad, Turner and Connor so that maintaining the order of the plurality of functions includes dropping a function from the plurality of functions and replacing the function with a new function.
One of ordinary skill in the art would have been motivated for the purposes of optimizing traffic load sharing, or of matching an SFC to the nature or the constraints of the traffic that is to be processed by that SFC (Boucadair: [0056]).

Regarding claim 5, Hearn (modified by Cziva, Ahad, Turner, Connor and Boucadair) discloses the method of claim 1, as set forth above. Hearn further discloses wherein the resource usage data comprises memory depletion (see [0013]; the telemetry data may indicate memory access patterns; current cache occupancy and/or memory bandwidth levels per thread; also see [0020]), a compute oversubscription, a resource utilization (see [0013]; the telemetry data such as load of cores of CPUs 112; current cache occupancy indicate resource utilization; also see [0020]), application requirements, or bandwidth (see [0013] and [0020]).

Regarding claim 7, Hearn (modified by Cziva, Ahad, Turner, Connor and Boucadair) discloses the method of claim 1, as set forth above. Turner further discloses receiving application requirements (see [0047]; several different types of service chain constraints can be specified- e.g. to set a restriction on packet header field modifications and packet drop operations that respective service function boxes perform on packets; examiner articulates that the packet header field modifications and packet drop operations that the service function boxes perform are restriction/ application requirements) and service function chain metadata (see [0019]-[0020] in view of Fig.1; a process combines input network policies to form a composite network policy. In addition, metadata can be added that is associated with the composite network policy as part of the process of combining network policies… the metadata can include information regarding a reason for a specific ordering of service function boxes for application to communications between EPGs including at least one endpoint).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Turner with Hearn, Cziva, Ahad, Connor and Boucadair to receive application requirements and service function chain metadata.
One of ordinary skill in the art would have been motivated to be able to check whether adding a specific service function box to a given service chain would violate first type service chain constraints given by input policy graphs that are being composed together (See Turner: last 3 lines of [0047]).

Regarding claim 23, Hearn (modified by Cziva, Ahad, Turner, Connor and Boucadair) discloses the method of claim 1, as set forth above. Connor further discloses wherein the order of the plurality of functions is changed (see [0046]-[0049] in view of Fig.5:516; service functions are arranged into one or more service function chains) based on at least the determination that data does not logically have to take the certain path and a certain order (see [0048] in view of Fig.5:510; the network controller 108 may determine the encryption service function may be performed in parallel with one or more other service functions, such as a DPI service function and/or an IPS service function; also see [0021]; Certain may not require being performed on the critical path of the service function chain. certain functions of the SFC may not depend on other service functions of the SFC. Therefore, the independent service functions may be performed concurrently (i.e., in parallel) with one or more of the other service functions of the SFC… Further, due to the service function chain being created in VMs, the service functions of the service chain and their order therein can be altered dynamically).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Connor with Hearn, Cziva, Ahad and Turner so that the order of the plurality of functions is changed based on at least a second determination that data not logically have to take the certain path and a certain order.
One of ordinary skill in the art would have been motivated so that the network controller can add a service function to the service function chain based on the alert, and/or to reduce the overall latency associated with all of the service functions of the service function chain (Connor: [0021]).

As for Claim(s) 9 and 17, the claims list all the same elements of claim 1, but in a system (see Hearn: Fig.1:102 and 106; also see Fig.2:106) comprising: a processor (see Hearn: Fig.1:112 and Fig.2:202); and a computer-readable storage device (see Hearn: Fig.1:114 and Fig.2:204) storing instructions which, when executed by the processor, cause the processor to perform operations (see Hearn [0055]) form to carry out the steps of claim 1, rather than the method form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claims 9 and 17.  

As for Claims 13 and 20, the claims do not teach or further define over the limitations in claim 5. Therefore, claims 13 and 20 are rejected for the same reasons as set forth in claim 5.

As for Claims 15 and 21, the claims do not teach or further define over the limitations in claim 7. Therefore, claims 15 and 21 are rejected for the same reasons as set forth in claim 7.

Claim(s) 2, 10, 18 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hearn et al. (hereinafter, Hearn, US 20170090987 A1) in view of Cziva et al. (hereinafter, Cziva, Non-Patent Literature titled “Container-based Network Function Virtualization for Software-Defined Networks”) in further view of Ahad (US 20160350173 A1) in further view of Turner et al. (hereinafter, Turner, WO 2017014770 A1) in further view of Connor et al. (hereinafter, Connor, US 20160182684 A1) in further view of Boucadair et al. (hereinafter, Boucadair, US 20160323165 A1) and in further view of Manghirmalani et al. (hereinafter, Manghir, US 20160330111 A1).

Regarding claim 2, Hearn (modified by Cziva, Ahad, Turner, Connor and Boucadair) discloses the method of claim 1, as set forth above. Hearn (modified by Cziva, Ahad, Turner, Connor and Boucadair) does not explicitly disclose wherein the resource usage data is communicated via a network service header field.
However, Manghir explicitly discloses wherein the resource usage data is communicated via a network service header field (see [0067]-[0068], [0084] and [0113]; also see Fig.11 and Fig.14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Manghir with Hearn, Cziva, Ahad, Turner, Connor and Boucadair to communicate resource usage data via a network service header field.
One of ordinary skill in the art would have been motivated to be able to automatically send monitoring results to controller upon the occurrence of some predetermined conditions (Manghir: [0055]).

As for Claim 10 and 18, the claims do not teach or further define over the limitations in claim 2. Therefore, claims 10 and 18 are rejected for the same reasons as set forth in claim 2.

Regarding claim 25, Hearn (modified by Cziva, Ahad, Turner, Connor, Boucadair and Manghir) discloses the method of claim 2, as set forth above. Manghir further discloses wherein the network service header field is within a header containing information for service chaining (see Network classification process to forward packets on the correct service chain, followed by the differentiated forwarding/routing of the traffic flow across the right set of SFs or service function chain… a Network Service Header (NSH) is applied to packets by the classifier; also see [0067]-[0068]; A marker (collection of one or more bytes, the encoding of which specifies the operations that are to be performed by the recipient of the marked packet), for example, can be a header (comprising of one or more fields) that is encapsulated on the packet… implemented as an extension of the Network Service Header (NSH); also see [0084]), service path information (see Network Service Header of Fig.5A containing “Service Path ID” field; also see [0068] and [0084]; also see Fig.11 and Fig.14), and metadata for use by network nodes (see “Variable Metadata” field within variable length context header of Fig.5B in view of [0068]-[0069]; Each NSH includes an optional variable length context header; also see [0113]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Manghir with Hearn, Cziva, Ahad, Turner, Connor and Boucadair so that the network service header field is within a header containing information for service chaining, service path information, and metadata for use by network nodes.
One of ordinary skill in the art would have been motivated to be able to automatically send monitoring results to controller upon the occurrence of some predetermined conditions (Manghir: [0055]).

Claim(s) 6 and 14 Hearn et al. (hereinafter, Hearn, US 20170090987 A1) in view of Cziva et al. (hereinafter, Cziva, Non-Patent Literature titled “Container-based Network Function Virtualization for Software-Defined Networks”) in further view of Ahad (US 20160350173 A1) in further view of Turner et al. (hereinafter, Turner, WO 2017014770 A1) in further view of Connor et al. (hereinafter, Connor, US 20160182684 A1) in further view of Boucadair et al. (hereinafter, Boucadair, US 20160323165 A1) and in further view of Herker et al. (hereinafter, Herker, Non-Patent Literature titled “Data-Center Architecture Impacts on Virtualized Network Functions Service Chain Embedding with High Availability Requirements”).
Regarding claim 6, Hearn (modified by Cziva, Ahad, Turner, Connor and Boucadair) discloses the method of claim 1, including wherein the new location in the network comprises a containerized VNF, as set forth above (see Cziva: 2nd col. on page 418, lines 19-23 and also see 2nd col. on page 415, last 3 lines). 
Hearn (modified by Cziva, Ahad, Turner, Connor and Boucadair) does not explicitly disclose wherein the virtual network function is chosen from the pool of network functions.
Herker explicitly discloses wherein the virtual network function is chosen from the pool of network functions (see Fig.3 on page 3; also see Strategy 2 resource pooling on 2nd column of page 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Herker with Hearn, Cziva, Ahad, Turner, Connor and Boucadair to have a method wherein a containerized virtual network function is chosen from the pool of containerized network functions.
One of ordinary skill in the art would have been motivated to deploy VNF chains with predefined levels of availability in the data-center network (see Herker: lines 1-2 of 1st para. Section III.C, page 3).

As for Claim 14, the claim does not teach or further define over the limitations in claim 6. Therefore, claim 14 is rejected for the same reasons as set forth in claim 6.

Claim(s) 8, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hearn et al. (hereinafter, Hearn, US 20170090987 A1) in view of Cziva et al. (hereinafter, Cziva, Non-Patent Literature titled “Container-based Network Function Virtualization for Software-Defined Networks”) in further view of Ahad (US 20160350173 A1) in further view of Turner et al. (hereinafter, Turner, WO 2017014770 A1) in further view of Connor et al. (hereinafter, Connor, US 20160182684 A1) in further view of Boucadair et al. (hereinafter, Boucadair, US 20160323165 A1) and in further view of Dunbar et al. (hereinafter, Dunbar, US 20150236948 A1).

Regarding claim 8, Hearn (modified by Cziva, Ahad, Turner, Connor and Boucadair) discloses the method of claim 7, as set forth above. Hearn (modified by Cziva, Ahad, Turner, Connor and Boucadair) does not explicitly disclose wherein, the existing service function chain is modified based on the application requirements and the service function chain metadata or the existing service function chain data.
However, Dunbar discloses wherein, the existing service function chain is modified (see [0008]; also see [0042] lines 21-28; service chain orchestration system receives notice from a service function manager that a service function instance component executable on node in an existing service chain instance path cannot be used for some reason (e.g., it has failed or there is a connectivity failure…the service chain orchestration system determines a new (second) service chain instance path that includes the different node. Consequently, the service function instance component will instead be executed by a comparable service function instance component on a different node; also see last 3 lines of [0042]; in response to receiving such notices, the service chain orchestration system can determine a new service chain instance path and forward information about the new path to the affected nodes) based on the application requirements and the service function chain metadata or the existing service function chain data (see [0008] lines 1-6; also see [0042] lines 21-28; service chain orchestration system receives notice from a service function manager that a service function instance component executable on node in an existing service chain instance path cannot be used for some reason (e.g., it has failed or there is a connectivity failure); notice regarding connectivity failure of a service function instance component in an existing service chain instance path corresponds to existing service function chain data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Dunbar with Hearn, Cziva, Ahad, Turner, Connor and Boucadair to modify the existing service function chain based on the application requirements and the service function chain metadata or the existing service function chain data.
One of ordinary skill in the art would have been motivated to restore service functions when there is a change to a service chain instance path that involves using a different node (Dunbar: [0053]).

As for Claim 16, the claim does not teach or further define over the limitations in claim 8. Therefore, claim 16 is rejected for the same reasons as set forth in claim 8.

Claim(s) 24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hearn et al. (hereinafter, Hearn, US 20170090987 A1) in view of Cziva et al. (hereinafter, Cziva, Non-Patent Literature titled “Container-based Network Function Virtualization for Software-Defined Networks”) in further view of Ahad (US 20160350173 A1) in further view of Turner et al. (hereinafter, Turner, WO 2017014770 A1) in further view of Connor et al. (hereinafter, Connor, US 20160182684 A1) in further view of Boucadair et al. (hereinafter, Boucadair, US 20160323165 A1) and in further view of Aysola et al. (hereinafter, Aysola, US 20150333930 A1).

Regarding claim 24, Hearn (modified by Cziva, Ahad, Turner, Connor and Boucadair) discloses the method of claim 1, as set forth above. Hearn (modified by Cziva, Ahad, Turner, Connor and Boucadair) does not explicitly disclose wherein the order of the plurality of functions is changed by dropping one or more virtual network functions without replacing the one or more virtual network functions.
Aysola discloses wherein the order of the plurality of functions is changed by dropping one or more virtual network functions without replacing the one or more virtual network functions (see [0032] in view of [0059]; service chaining architecture within the service provider platform provides a framework for dynamic and agile inclusion, modification, and/or deletion of services based on business needs of a network operator; With dynamically configured chains, … the configuration may specify that a particular service function is optional; also see [0069]-[0076]; dynamically building service chains using the exemplary techniques described above may be used to selectively including certain services for certain clients (subset of customers) while retaining rest of the service chain for all others (entire customer base) without having to build two separate chains; examiner articulates that deletion of optional services/ 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Aysola with Hearn, Cziva, Ahad, Turner, Connor and Boucadair to change the order of the plurality of functions by dropping one or more virtual network functions without replacing the one or more virtual network functions.
One of ordinary skill in the art would have been motivated to be able to build service chains on the fly (Aysola: [0069]) and so that overall latency of the service-chain application is reduced (Aysola: [0063]).

Regarding claim 26, Hearn (modified by Cziva, Ahad, Turner, Connor and Boucadair) discloses the system of claim 9, as set forth above. Connor further discloses wherein the order of the plurality of functions is changed (see [0046]-[0049] in view of Fig.5:516; service functions are arranged into one or more service function chains) based on at least the determination that data does not logically have to take the certain path and a certain order (see [0048] in view of Fig.5:510; the network controller 108 may determine the encryption service function may be performed in parallel with one or more other service functions, such as a DPI service function and/or an IPS service function; also see [0021]; Certain service functions, such as DPI or IDS, may not require being performed on the critical path of the service function chain. certain functions of the SFC may not depend on other service functions of the SFC. Therefore, the independent service functions may be performed concurrently (i.e., in parallel) with one or more of the other service functions of the SFC… Further, due to the service function chain being created in VMs, the service functions of the service chain and their order therein can be altered dynamically).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Connor with Hearn, Cziva, Ahad, Turner, and Boucadair so that the order of the plurality of functions is changed based on at least a determination that data not logically have to take the certain path and a certain order.

Hearn (modified by Cziva, Ahad, Turner, Connor and Boucadair) does not explicitly disclose wherein the order of the plurality of functions is changed by dropping one or more virtual network functions without replacing the one or more virtual network functions.
Aysola discloses wherein the order of the plurality of functions is changed by dropping one or more virtual network functions without replacing the one or more virtual network functions (see [0032] in view of [0059]; service chaining architecture within the service provider platform provides a framework for dynamic and agile inclusion, modification, and/or deletion of services based on business needs of a network operator; With dynamically configured chains, … the configuration may specify that a particular service function is optional; also see [0069]-[0076]; dynamically building service chains using the exemplary techniques described above may be used to selectively including certain services for certain clients (subset of customers) while retaining rest of the service chain for all others (entire customer base) without having to build two separate chains; examiner articulates that deletion of optional services/ functions that make up the chain implies dropping one or more virtual network functions without replacing the one or more virtual network functions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Aysola with Hearn, Cziva, Ahad, Turner, Connor and Boucadair to change the order of the plurality of functions by dropping one or more virtual network functions without replacing the one or more virtual network functions.
One of ordinary skill in the art would have been motivated to be able to build service chains on the fly (Aysola: [0069]) and to reduce overall latency of the service-chain application (Aysola: [0063]).


Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Drew et al. (US 20170318097 A1) teaches non-static assignment of VNFs to various nodes within the telecommunications network infrastructure to meet varying workloads while accommodating non-static SFC performed in a specific order for a particular set of flows.
KANG et al. (US 20160119253 A1) discloses that when a failure occurs in the SF, the network device may forward the received packet to a backup SF as it is determined that the backup SF, with which the SF in which the failure occurs is replaced, is set

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDARVA KHANAL whose telephone number is (571)272-8107.  The examiner can normally be reached on MON-FRI, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANDARVA KHANAL/Examiner, Art Unit 2453                                                                                                                                                                                                        

/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453